DETAILED ACTION
Status of Claims
The amendment filed 05/10/2022 has been entered. Claims 1-10 and 15-29 remain pending. Claims 15-29 are new.
Applicant’s arguments, see Remarks, with respect to the rejection(s) of claim 1 under 35 USC 102 has been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bradley et al. (US 2,615,000).

Claim Rejections - 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradley et al. (US 2,615,000).
Regarding claim 1, Bradley discloses sulfonamides formed by amidation of chlorosulfonated polyethylene comprising: R-SO2NR1R2 (col. 9., line 6-14). 
R is the polyethylene. The functional group is a sulfonamide directly bonded to the polyolefin backbone and present to have sulfonamide radicals per molecule to give sulfur between 2% and 8% (i.e., a plurality of the functional group) (col.9, lines 26-31).

Allowable Subject Matter
Claims 2-10 and 15-29 are allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Beermann et al. (US 3,417,061) teaches polyolefin sulfonamides.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723